Judgment, Supreme Court, New York County (William A. Wetzel, J.), rendered August 17, 2004, convicting defendant, upon his plea of guilty, of robbery in the first degree, and sentencing him to a term of six years, unanimously affirmed.
Defendant made a valid written waiver of his right to appeal (see People v Ramos, 7 NY3d 737 [2006]). Even if we were to construe defendant’s present challenge to his plea as a voluntariness claim, which would survive the waiver, we would find that the plea was knowing, voluntary and intelligent, and that the court properly denied defendant’s motion to withdraw it (see People v Frederick, 45 NY2d 520 [1978]). Defendant received a full opportunity to advance his claim of innocence, which was unsupported and contradicted by the plea allocution. Concur— Lippman, P.J., Marlow, Williams and Gonzalez, JJ.